USDC SDN

DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK DOC#: —_—=37-2]
FILED: B-2I-¢! _

 

xX DATE
UNITED STATES OF AMERICA, :

Plaintiff,
21-CR-332 (ALC)
-against-

: ORDER
RASHEEN SIMMONS, :

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A Telephone Arraignment is set for May 27, 2021 at 3:00 p.m. The parties should

contact the Court at 1-888-363-4749 on the date and time specified above and once prompted

should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
May 21, 2021

nse 7 Cog

ANDREW L. CARTER, JR.
United States District Judge

 
